Case 17-04443-jw   Doc   Filed 03/08/21 Entered 03/08/21 14:58:18   Desc Main
                          Document      Page 1 of 5
Case 17-04443-jw   Doc   Filed 03/08/21 Entered 03/08/21 14:58:18   Desc Main
                          Document      Page 2 of 5
Case 17-04443-jw   Doc   Filed 03/08/21 Entered 03/08/21 14:58:18   Desc Main
                          Document      Page 3 of 5
Case 17-04443-jw   Doc   Filed 03/08/21 Entered 03/08/21 14:58:18   Desc Main
                          Document      Page 4 of 5
 Case 17-04443-jw          Doc     Filed 03/08/21 Entered 03/08/21 14:58:18            Desc Main
                                    Document      Page 5 of 5



                           UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

 In Re:                                             Case No. 17-04443-jw

 Stanley Wayne Watts
  aka Stanley W Watts                               Chapter 13
  aka Stanley Watts

 Debtor.                                            Judge John E. Waites

                                  CERTIFICATE OF SERVICE

I certify that on March 8, 2021, a copy of the foregoing Notice of Mortgage Payment Change
was filed electronically. Notice of this filing will be sent to the following party/parties through
the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Jason T. Moss, Debtor’s Counsel
          lindsey@mossattorneys.com

          William K. Stephenson, Jr., Chapter 13 Trustee
          admin@columbia13.com

          Office of the United States Trustee
          ustpregion04.co.ecf@usdoj.gov

I further certify that on March 8, 2021, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Stanley Wayne Watts, Debtor
          9513 Highgate Road
          Columbia, SC 29223

 Dated: March 8, 2021                               /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
